Name: Commission Regulation (EEC) No 459/91 of 26 February 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 2. 91 Official Journal of the European Communities No L 54/9 COMMISSION REGULATION (EEC) No 459/91 of 26 February 1991 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 1 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26. 0 OJ No L 321 , 21 . 11 . 1990, p. 6. No L 54/10 Official Journal of the European Communities 28 . 2. 91 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 } 0701 90 59) New potatoes 32,48 1370 256,31 66,58 226,59 7147 25,02 49901 75,06 22,80 1.20 0702 00 101 0702 00 90) Tomatoes 67,06 2830 529,21 137,48 467,83 14757 51,66 103032 154,98 47,07 1.30 0703 10 19 Onions (other than seed) 21,90 924 172,87 44,90 152,82 4820 16,87 33656 50,62 15,37 1.40 0703 20 00 Garlic 178,60 7537 1 409,48 366,16 1 246,02 39303 137,61 274411 412,77 125,38 1.50 ex 0703 90 00 Leeks 116,72 4925 921,11 239,29 814,28 25685 89,93 179330 269,75 81,94 1.60 ex 0704 10 10 } ex 0704 10 90J Cauliflowers 114,47 4831 903,37 234,68 798,60 25190 88,20 175 877 264,55 80,36 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab ­ baees 38,56 1627 304,33 79,05 269,03 8486 29,71 59249 89,12 27,07 1.90 ex 0704 90 90 O Sprouting broccoli or calabrese (Brassica oleracea var. italica) 111,56 4708 880,39 228,71 778,29 24549 85,95 171402 257,82 78,32 1.100 ex 0704 90 90 Chinese cabbage 53,39 2253 421,37 109,46 372,50 11750 41,14 82037 123,40 37,48 1.110 0705 11 10} 0705 1 1 90| Cabbage lettuce (head lettuce) 118,05 4982 931,63 242,02 823,58 25978 90,95 181378 272,83 82,87 1.120 ex 0705 29 00 Endives 69,92 2951 551,84 143,36 487,84 15388 53,87 107438 161,60 49,09 1.130 ex 0706 10 00 Carrots 47,38 1999 373,92 97,13 330,56 10427 36,50 72799 109,50 33,26 1.140 ex 0706 90 90 Radishes 78,89 3329 622,63 161,75 550,42 17362 60,79 121220 182,34 55,39 1.150 0707 00 11 } 0707 00 19) Cucumbers 70,91 2992 559,66 145,39 494,75 15606 54,64 108959 163,89 49,78 1.160 0708 10 10} 0708 10 901 Peas (Pisum sativum) 232,70 9820 1 836,39 477,06 1 623,41 51207 179,29 357524 537,79 163,36 1.170 Beans : 1.170.1 0708 20 10} 0708 20 90J Beans (Vigna spp., Pbaseolus spp.) 180,95 7636 1 428,04 370,98 1 262,42 39821 139,42 278023 418,20 127,03 1.170.2 0708 20 10} 0708 20 90J Beans (Pbaseolus ssp., vulga ­ ris var. Compressus Savi) 244,77 10330 1931,65 501,80 1 707,62 53864 188,59 376069 565,68 171,84 1.180 ex 0708 90 00 Broad beans 129,77 5477 1024,15 266,05 905,38 28 558 99,99 199391 299,92 91,10 1.190 0709 10 00 Globe artichokes 105,52 4453 832,78 216,34 736,19 23222 81,30 162133 243,88 74,08 1.200 Asparagus : I I 1.200.1 ex 0709 20 00  green 292,76 12355 2310,35 600,18 2042,40 64424 255,56 449798 676,59 205,53 1.200.2 ex 0709 20 00  other 200,50 8462 1 582,32 411,05 1 398,80 44123 154,48 308059 463,38 140,76 1.210 0709 30 00 Aubergines (egg-plants) 129,05 5446 1018,40 264,56 900,29 28398 99,43 198272 298,24 90,59 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 60,47 2552 477,20 123,96 421,86 13306 46,59 92906 139,75 42,45 1.230 0709 51 30 Chantarelles 547,80 23223 4305,96 1 127,97 3777,47 112445 420,46 845160 1271,93 383,30 1.240 0709 60 10 Sweet peppers 111,11 4689 876,85 227,79 775,15 24451 85,61 170713 256,78 78,00 1.250 0709 90 50 Fennel 120,19 5072 948,49 246,40 838,48 26448 92,60 184660 277,76 84,37 1.260 0709 90 70 Courgettes 75,46 3184 595,52 154,70 526,45 16606 58,14 115941 174,40 52,97 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 72,78 3080 573,1 1 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 87,98 3716 694,15 180,34 612,04 18967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 48,60 2051 383,52 99,63 339,04 10694 37,44 74668 112,31 34,11 2.30 ex 0804 30 00 Pineapples, fresh 48,95 2066 386,36 100,37 341,55 10773 37,72 75220 113,14 34,37 2.40 ex 0804 40 10 } ex 0804 40 90 J Avocados, fresh 114,05 4813 900,04 233,81 795,65 25097 87,87 175227 263,57 80,06 28 . 2. 91 Official Journal of the European Communities No L 54/11 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 188,70 7963 1489,16 386,85 1 316,45 41525 145,39 289922 436,10 132,47 2.60 Sweet oranges, fresh : I \ \ l \ \ 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 43,02 1815 339,51 88,19 300,13 9467 33,14 66099 99,42 30,20 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 40,56 1711 320,09 83,15 282,97 8925 31,25 62319 93,74 28,47 2.60.3 0805 10 19 \ l I 1 \ 0805 10 29 0805 10 39  Others 26,48 1 118 208,95 54,28 184,23 5709 20,30 40838 61,20 18,55 0805 10 49I-I\ \ \ l \ 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 95,32 4023 752,29 195,43 665,04 20977 73,44 146463 220,31 66,92 2.70.2 ex 0805 20 30  Monreales and Satsumas 65,62 2769 517,84 134,52 457,79 14440 50,55 100819 151,65 46,06 2.70.3 ex 0805 20 50  Mandarins and wilkings 58,08 2451 458,39 119,08 405,23 12782 44,75 89244 134,24 40,77 2.70.4 ex 0805 20 701 ex 0805 20 90 J  Tangerines and others 83,80 3 536 661,35 171,80 584,65 18441 64,57 128 757 193,67 58,83 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 47,61 2009 375,73 97,60 332,15 10477 36,68 73150 110,03 33,42 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 77,37 3265 610,57 158,61 539,75 17025 59,61 118871 178,80 54,31 2.90 Grapefruit, fresh : \ \ I \ \ 2.90.1 ex 0805 40 00 white 31,01 1309 244,78 63,59 216,39 6825 23,89 47656 71,68 21,77 2.90.2 ex 0805 40 00  pink 58,69 2477 463,20 120,33 409,48 12916 45,22 90180 135,64 41,20 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 117,71 4967 928,96 241,32 821,22 25904 90,69 180857 272,04 82,64 2.110 0807 10 10 Water-melons 27,15 1 151 213,48 55,92 187,27 5574 20,84 41 901 63,05 19,00 2.120 Melons (other than water-me ­ lons) : I I I I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 43,38 1830 342,36 88,94 302,66 9546 33,42 66655 100,26 30,45 2.120.2 ex 0807 10 90  other 122,77 5181 968,89 251,70 856,52 27017 94,59 188633 283,74 86,19 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 68,51 2891 540,67 140,45 477,96 15076 52,78 105262 158,33 48,09 2.140 Pears l l l l 2.140.1 0808 20 31 0808 20 33 0808 20 35 Pears  Nashi (Pyrus pyrifo ­ lia) 110,81 4676 874,53 227,18 773,10 24386 85,38 170261 256,10 77,79 0808 20 39 \ \ \ \ 2.140.2 0808 20 31\\\ 1 \ \ 0808 20 33 0808 20 35 Other 67,83 2862 535,30 139,06 473,22 14927 52,26 104218 156,76 47,62 0808 20 39 \ Il\ \ 2.150 0809 10 00 Apricots 140,85 5932 1 109,84 288,19 981,41 30821 108,42 216792 324,75 99,48 2.160 0809 20 101 0809 20 90f Cherries 151,28 6386 1 193,65 309,95 1 053,40 33046 116,27 232934 349,44 106,23 2.170 ex 0809 30 00 Peaches 144,13 6082 1 137,43 295,48 1 005,51 31717 111,05 221 445 333,09 101,18 No L 54/12 Official Journal of the European Communities 28 . 2. 91 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 124,44 5252 982,09 255,13 868,19 27385 95,88 191203 287,60 87,36 2.190 0809 40 111 0809 40 19j Plums 121,30 5119 957,25 248,67 846,23 26693 93,46 186366 280,33 85,15 2.200 0810 10 101 0810 10 90 f Strawberries 398,29 16808 3143,12 816,52 2778,59 87646 306,87 611930 920,47 279,61 2.205 0810 20 10 Raspberries 765,01 32285 6037,10 1 568,33 5336,93 168345 589,42 1 175353 1 767,97 537,06 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 145,50 6146 1 147,96 298,25 1012,17 31366 111,57 224360 336,22 101,95 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch .^ 80,72 3406 637,05 165,49 563,17 17764 62,19 124027 186,56 56,67 2.230 ex 0810 90 80 Pomegranates 54,65 2307 431,24 111,97 380,57 11938 42,00 84154 126,24 38,38 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 101,43 4280 800,50 207,95 707,66 22322 78,15 155849 234,42 71,21 2.250 ex 0810 90 30 Lychees 207,71 8766 1 639,22 425,84 1449,11 45709 160,04 319138 480,05 145,82